Applicant’s Amendment filed March 9, 2021 has been entered into the present application. 
	Applicant’s Information Disclosure Statement filed March 9, 2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08b (one page total), the Examiner has considered the cited references. 
	Claims 1-18 remain pending and under examination.
	Claim 11 is amended. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone conversation with Audrey T. Gallagher (Reg. No. 77,360) on Thursday, March 18, 2021.
The application is amended as follows: 
IN THE CLAIMS:
In claim 11, where it states “and the 14-HDHA is present in an amount of about 0.01% to about 0.3%, by weight, of the composition”, please amend the claim to recite the language ---and the 14-HDHA is present in an amount of about 0.01% to about 0.1%, by weight, of the composition---.

The following is an Examiner’s statement of reasons for allowance:
Status of Objections and Rejections in the December 16, 2020 Office Action
In reply to the objection to claim 11 as set forth at p.4 of the December 16, 2020 Office Action, Applicant now amends claim 11 to provide further clarification to the noted phrase. Accordingly, the objection is withdrawn.

In reply to the rejection of claims 1 and 3-18 on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,653,703 B2, as set forth at p.5-9 of the December 16, 2020 Office Action, Applicant now submits an acceptable Terminal Disclaimer over the ‘703 patent in the March 9, 2021 reply. Accordingly, the rejection is now withdrawn.
In reply to the rejection of claims 1 and 3-18 on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,653,703 B2, as set forth at p.9-13 of the December 16, 2020 Office Action, Applicant now submits an acceptable Terminal Disclaimer over the ‘703 patent in the March 9, 2021 reply. Accordingly, the rejection is now withdrawn.
In reply to the rejection of claim 2 on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,653,703 B2, as applied to claims 1 and 3-18 above, or claims 11-16 of U.S. Patent No. 10,653,703 B2, as applied to claims 1 and 3-18 above, as set forth at p.13-14 of the December 16, 2020 Office Action, Applicant now submits an acceptable Terminal Disclaimer over the ‘703 patent in the March 9, 2021 reply. Accordingly, the rejection is now withdrawn.

Priority
Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 16/843,416, filed April 8, 2020, which is a continuation application of U.S. Patent Application No. 15/757,023, filed March 2, 2018 (now U.S. Patent No. 10,653,703 B2), which is a National Stage (371) entry of PCT Application No. PCT/US2016/050397, filed September 6, 2016, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/213,958, filed September 3, 2015. Applicant is reminded that the later-filed application must be an application for a patent for an Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Applicant’s amendment to claim 11 as detailed above in the Examiner’s amendment to the claims now narrows the claimed range of the 14-HDHA component of the recited composition to “about 0.01% to about 0.1%, by weight, of the composition”, which finds adequate support in Applicant’s prior-filed disclosures of U.S. Patent Application No. 15/757,023, filed March 2, 2018 (which is a National Stage (371) entry of PCT Application No. PCT/US2016/050397, filed September 6, 2016) and U.S. Patent Application No. 16/843,416, filed April 8, 2020. Specifically, the ‘023 or ‘416 disclosures describe the incorporation of 14-HDHA into the fatty acid composition in an amount of about 0.001% by weight to about 0.1% by weight of the composition, and further describes quantities of “about 0.01%” by weight as suitable quantities within this range (see, e.g., ‘023, p.12-13, para.[0048]; ‘416, p.12-13, para.[0048]), thereby supporting the narrowed range of “about 0.01% to about 0.1%, by weight, of the composition” as amended above in claim 11. Accordingly, the effective filing date of claim 11 (as well as dependent claims 12-18) is September 6, 2016 (the filing date of PCT Application No. PCT/US2016/050397, of which the ‘023 application is a National Stage entry thereof).
As claims 1-10 remain unchanged from their original filing, the determination of the effective filing date of such claims remains as indicated at p.3 of the December 16, 2020 non-final Office Action.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 19, 2021